Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Veronica W. Ogunsula appeals the district court’s order denying her emergency motion for an order to vacate and rescind eviction and dismissing her civil complaint in part without prejudice and in part with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ogunsula v. Holder, No. 8:15-cv-01297-GJH, 2015 WL 3892126 (D.Md. filed June 22 & entered June 23, 2015). We deny Ogunsula’s motions for a temporary restraining order, stay pending appeal, emergency relief, and to expedite the decision, and all other pending motions, with the exception of Ogunsula’s motion to seal her motion to expedite. We grant the motion to seal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.